 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   )      No. 1:17-CR-00296-DAD
11                                               )
                                                 )
12          Plaintiff,                           )      ORDER UNSEALING
                                                 )      PROCEEDINGS FOR
13 v.                                            )      PREPARATION OF TRANSCRIPTS
14                                               )      FOR DIRECT APPEAL
     JARVIS THOMAS,                              )
15                                               )
            Defendant.                           )
16 _______________________________               )
17
18          It is hereby ORDERED that the sealed portion of proceedings in this case from the hearings

19 on 7/15/19 and 8/1/19, be unsealed so that a transcript of these hearings in their entirety may be
20 provided to defense counsel for use on direct appeal. The sealed portions of these proceeding are to
21 be resealed following the preparation of the transcripts.
22
23 IT IS SO ORDERED.
24       Dated:    February 3, 2020
                                                      UNITED STATES DISTRICT JUDGE
25
26
27
28
